DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed over prior art of record.
Most relevant prior art of record is Kojima et al. (US 20210248803 A1) hereinafter Kojima.
Regarding claim 1, Kojima teaches A method comprising: determining a collision between a first object and a second object, wherein the first object comprises a first virtual object (“when the virtual object is added to the live content, a sound effect (explosion sound, collision sound, flying sound, onomatopoeia, and the like) or music may be added” in ¶[0077]); accessing a memory storing one or more audio models; determining if the one or more audio models stored in the memory comprises an audio model corresponding to the first object; in accordance with a determination that the one or more audio models comprises an audio model corresponding to the first object (“and such sound effect data and music data may be target data that is transmitted/received or stored by the system 1.” in ¶[0077]): synthesizing a first audio signal, wherein the first audio signal is based on the collision and the audio model corresponding to the first object (“in a case where the avatar is displayed by including not only the appearance but also the voice (herein, “display” is used as a meaning including not only the display of an image but also the display of a voice, a sound effect, or the like using a speaker” in ¶[0086]), and presenting the first audio signal, via a speaker of a head-wearable device, to a user(“or to perform various operations, and is attained by a display panel of a personal computer, a goggle-type head mount display (HMD) mounted on the face, and the like.” in ¶[0078]); Kojima does not specifically disclose the method further comprising in accordance with a determination that the one or more audio models does not comprise an audio model corresponding to the first object: determining an acoustic property of the 
The following is the reason for allowance of claim 1:
Kojima alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the method further comprises in accordance with a determination that the one or more audio models does not comprise an audio model corresponding to the first object: determining an acoustic property of the first object, generating a custom audio model based on the acoustic property of the first object, synthesizing a second audio signal, wherein the second audio signal is based on the collision and the custom audio model, and presenting the second audio signal, via a speaker of a head-wearable device, to a user,
Therefore the claim is allowed for the limitations above in combination with all the other limitaitons of the claim.
Regarding claims 2-6, claims are allowed for their dependency on allowed claim 1.
Regarding claim 7, claim is allowed for being the system comprising at least the same elements and performing at least the same functions performed by the method of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 8-12, claims are allowed for their dependency on allowed claim 7.
Regarding claim 7, claim is allowed for being the non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to execute a method comprising at least the same elements and performing at least the same functions performed by the method of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 13-18, claims are allowed for their dependency on allowed claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMMAR T HAMID/Examiner, Art Unit 2654